 

Exhibit 10.61
 
«Name»
Fidelity National Information Services, Inc. Restricted Stock Award
«Date» Notice of Restricted Stock Grant
 
You (the “Grantee”) have been granted the following award of restricted Common
Stock (the “Restricted Stock”) of Fidelity National Information Services, Inc.
(the “Company”), par value $0.01 per share (“Shares”), pursuant to the Fidelity
National Information Services, Inc. 2008 Omnibus Incentive Plan (the “Plan”) and
the terms set forth below in the Restricted Stock Award Agreement:
 
 
 
 
Number of shares of Restricted Stock granted:
  
«Shares»
 
 
Price per share at which options are exercisable:
  
$«Price»
 
 
Effective date of grant ("Grant Date"):
  
«Date»
 
 
Vesting Schedule:
  
 33-1/3% vests one year after Grant Date
 
 
 
  
33-1/3% vests two years after Grant Date
 
 
 
  
33-1/3% vests three years after Grant Date
 
 
 
 
 

 
See the Restricted Stock Award Agreement and Plan Prospectus for the specific
provisions related to this Restricted Stock Award, including the vesting period
under various termination events and other important information concerning this
award.
 
Fidelity National Information Services, Inc.
2008 Omnibus Incentive Plan
 
Restricted Stock Award Agreement
 
SECTION 1.    
GRANT OF RESTRICTED STOCK

 
(a)Restricted Stock. On the terms and conditions set forth in the Notice of
Restricted Stock Grant and this Restricted Stock Award Agreement (the
“Agreement”), the Company grants to the Grantee on the Effective Date of Grant
the Restricted Stock set forth in the Notice of Restricted Stock Grant.
(b)Plan and Defined Terms. The Restricted Stock is granted pursuant to the Plan.
All terms, provisions, and conditions applicable to the Restricted Stock set
forth in the Plan and not set forth herein are hereby incorporated by reference
herein. To the extent any provision hereof is inconsistent with a provision of
the Plan, the provisions of the Plan will govern. All capitalized terms that are
used in the Notice of Restricted Stock Grant or this Agreement and not otherwise
defined therein or herein shall have the meanings ascribed to them in the Plan.
 
SECTION 2.FORFEITURE AND TRANSFER RESTRICTIONS
(a)Forfeiture Restrictions.
(i)If the Grantee's employment or service as a Director or Consultant, as the
case may

 

--------------------------------------------------------------------------------

 

be, is terminated for any reason other than death, Disability (as defined below)
or termination by the Company and its Subsidiaries without Cause (as defined
below), the Grantee shall, for no consideration, forfeit to the Company the
Shares of Restricted Stock that are not vested at the time of such termination.
(ii) If the Grantee's employment or service as a Director or Consultant, as the
case may be, terminates due to the Grantee's death or Disability (as defined
below), or is terminated by the Company and its Subsidiaries without Cause (as
defined below), prior to vesting of all of the Restricted Stock granted pursuant
to the Notice of Restricted Stock Grant and this Agreement, then the Period of
Restriction with respect to such Restricted Stock shall lapse, and the
Restricted Stock shall vest and become free of the forfeiture and transfer
restrictions described in this Section 2 on the date of the Grantee's
termination of employment or service.
(iii)The term “Cause” shall have the meaning ascribed to such term in the
Grantee's employment agreement with the Company or any Subsidiary. If the
Grantee's employment agreement does not define the term “Cause,” or if the
Grantee has not entered into an employment agreement with the Company or any
Subsidiary, the term “Cause” shall mean (A) the willful engaging by the Grantee
in misconduct that is demonstrably injurious to the Company or any Parent or
Subsidiary (monetarily or otherwise), as determined by the Company in its sole
discretion, (B) the Grantee's conviction of, or pleading guilty or nolo
contendere to, a felony involving moral turpitude, or (C) the Grantee's
violation of any confidentiality, non-solicitation, or non-competition covenant
to which the Grantee is subject.
 
(iv)The term “Disability” shall have the meaning ascribed to such term in the
Grantee's employment agreement with the Company or any Subsidiary. If the
Grantee's employment agreement does not define the term “Disability,” or if the
Grantee has not entered into an employment agreement with the Company or any
Subsidiary, the term “Disability” shall mean the Grantee's entitlement to
long-term disability benefits pursuant to the long-term disability plan
maintained by the Company or in which the Company's employees participate.
 
(b)Transfer Restrictions. During the Period of Restriction, the Restricted Stock
may not be sold, assigned, pledged, exchanged, hypothecated or otherwise
transferred, encumbered or disposed of to the extent the Restricted Stock is
subject to a Period of Restriction.
(c)Lapse of Restrictions. The Period of Restriction shall lapse as to the
Restricted Stock in accordance with the Notice of Restricted Stock Grant.
Subject to the terms of the Plan and Sections 2(d) and 5(b) hereof, upon lapse
of the Period of Restriction, the Grantee shall own the Shares that are subject
to this Agreement free of all restrictions otherwise imposed by this Agreement.
(d)Holding Requirement Following Period of Restriction. If and when the Grantee
is an Officer (as defined in Rule 16a-1(f) of the Exchange Act) during the six
month period following the date the Shares of Restricted Stock vest, the Grantee
may not sell, assign, pledge, exchange, hypothecate or otherwise transfer,
encumber or dispose of fifty percent (50%) of any vested Shares of Restricted
Stock during such six month period; provided, however, that this Section 2(d)
shall not prohibit the Grantee from exchanging or otherwise disposing of Shares
in connection with a Change in Control or other transaction in which Shares held
by other Company shareholders are required to be exchanged or otherwise
disposed.
 
SECTION 3.STOCK CERTIFICATES
As soon as practicable following the grant of Restricted Stock, the Shares of
Restricted Stock shall be registered in the Grantee's name in a restricted
book-entry account at the Company's transfer agent. The Grantee shall have no
dividend rights but shall have all other rights of a holder of Shares, including
the right to vote (or to execute proxies for voting) such Shares. Unless
otherwise determined by the Committee, if all or part of a dividend in respect
of the Restricted Stock is paid in cash or Shares or any other security issued
by the Company, such cash or Shares or other securities shall be held by the
Company subject to the same restrictions as the Restricted Stock in respect of
which the dividend was paid and shall be paid or

 

--------------------------------------------------------------------------------

 

distributed within thirty (30) days of vesting of such Restricted Stock.
SECTION 4.    
TRADING STOCK

 
Keep in mind that you are subject to insider trading liability if you are aware
of material, nonpublic information when making a purchase or sale of Company
stock. In addition, if you are a Section 16 officer of the Company, you are
subject to blackout restrictions that prevent the sale of Company stock during
certain time periods referred to as the “blackout period”. The current “blackout
period” is from the end of each calendar quarter through two (2) days following
the Company's earnings release.
 
SECTION 5.    
MISCELLANEOUS PROVISIONS

 
(a)Acknowledgements. The Grantee hereby acknowledges that he or she has read and
understands the terms of the Plan and this Agreement, and agrees to be bound by
their respective terms and conditions. The Grantee acknowledges that there may
be tax consequences upon the vesting or transfer of the Restricted Stock and
that the Grantee should consult an independent tax advisor.
(b)Tax Withholding. Pursuant to Article 20 of the Plan, the Committee shall have
the power and right to deduct or withhold an amount sufficient to satisfy any
federal, state and local taxes (including the Grantee's FICA taxes) required by
law to be withheld with respect to this Award. The Committee may condition the
delivery of Shares upon the Grantee's satisfaction of such withholding
obligations. The Grantee may elect to satisfy all or part of such withholding
requirement by tendering previously-owned Shares or by having the Company
withhold Shares having a Fair Market Value equal to the minimum statutory
withholding (based on minimum statutory withholding rates for federal, state and
local tax purposes, as applicable, including the Grantee's FICA taxes) that
could be imposed on the transaction, and, to the extent the Committee so
permits, amounts in excess of the minimum statutory withholding to the extent it
would not result in additional accounting expense. Such election shall be
irrevocable, made in writing and signed by the Grantee, and shall be subject to
any restrictions or limitations that the Committee, in its sole discretion,
deems appropriate.
(c)Ratification of Actions. By accepting this Agreement, the Grantee and each
person claiming under or through the Grantee shall be conclusively deemed to
have indicated the Grantee's acceptance and ratification of, and consent to, any
action taken under the Plan or this Agreement and Notice of Restricted Stock
Grant by the Company, the Board or the Committee.
 
(d)Notice. Any notice required by the terms of this Agreement shall be given in
writing and shall be deemed effective upon personal delivery or upon deposit
with the United States Postal Service, by registered or certified mail, with
postage and fees prepaid. Notice shall be addressed to the Company at its
principal executive office and to the Grantee at the address that he or she most
recently provided in writing to the Company.
(e)Choice of Law. This Agreement and the Notice of Restricted Stock Grant shall
be governed by, and construed in accordance with, the laws of Florida, without
regard to any conflicts of law or choice of law rule or principle that might
otherwise cause the Plan, this Agreement or the Notice of Restricted Stock Grant
to be governed by or construed in accordance with the substantive law of another
jurisdiction.
(f)Arbitration. Subject to Article 3 of the Plan, any dispute or claim arising
out of or relating to the Plan, this Agreement or the Notice of Restricted Stock
Grant shall be settled by binding arbitration before a single arbitrator in
Jacksonville, Florida and in accordance with the Commercial Arbitration Rules of
the American Arbitration Association. The arbitrator shall decide any issues
submitted in accordance with the provisions and commercial purposes of the Plan,
this Agreement and the Notice of Restricted Stock Grant, provided that all
substantive questions of law shall be determined in accordance with the state
and Federal laws applicable in Florida, without regard to internal principles
relating to conflict of laws.
(g)Modification or Amendment. This Agreement may only be modified or amended by
written

 

--------------------------------------------------------------------------------

 

agreement executed by the parties hereto; provided, however, that the
adjustments permitted pursuant to Section 4.3 of the Plan may be made without
such written agreement.
(h)Severability. In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions of this Agreement, and this Agreement shall be
construed and enforced as if such illegal or invalid provision had not been
included.
(i)References to Plan. All references to the Plan (or to a Section or Article of
the Plan) shall be deemed references to the Plan (or the Section or Article) as
may be amended from time to time.
(j)Section 409A Compliance. To the extent applicable, it is intended that the
Plan and this Agreement comply with the requirements of Code Section 409A and
any related regulations or other guidance promulgated with respect to such
Section by the U.S. Department of the Treasury or the Internal Revenue Service
and the Plan and the Award Agreement shall be interpreted accordingly.
 
 

 